Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe (U.S. Pat. No. 6,592,264).
In column 2 lines 26-50 Yabe discloses a rolling bearing comprising a sealing member, wherein the sealing member is formed by a vulcanizable rubber comprising nitrile (acrylonitrile-butadiene) rubber, as recited in component (A) of claim 1. In column 7 lines 37-41 Yabe discloses that Nipol 1072, which has an acrylonitrile content of 27%, within the range recited in claim 1, is a suitable nitrile rubber. In column 7 lines 34-35 Yabe more broadly discloses that the acrylonitrile content can be 20 to 40%, overlapping the range recited in claim 1. In column 7 lines 56-60 and column 8 lines 15-20, Yabe discloses that the rubber can further comprise a while filler, as recited in component (B) of claim 1. In column 10 lines 8-26 Yabe discloses that the rubber composition can further comprise a wax lubricant with a melting point of 40° to 140° C, encompassing the range recited in claim 1. Yabe discloses that the wax can be a paraffin wax, as recited in component (C) of claim 1. In column 9 line 13 and column 12 lines 5-13 Yabe discloses that the composition can comprise a sulfur-based vulcanizing agent which can be a dithiocarbamate based agent (column 12 lines 8-9), meeting the limitations of the dithiocarbamic acid salt-based antioxidant (D) of claim 1. 
In the tables, Yabe discloses compositions comprising 1 part by weight of an “Age resistor C” (Tables 1A and 3A) or “Special wax” (Table 5) per 95 parts by weight of nitrile rubber, equating to about 1.05 parts by weight per 100 parts by weight of nitrile rubber. In column 16 lines 62-63 and column 26 lines 52-53 Yabe discloses that the Age resistor C and Special wax can be SUNNOC, which is a microcrystalline wax-based antioxidant meeting the limitations of claim 2, as evidenced by the disclosure on lines 2-4 of page 16 of the current specification. As discussed above, the nitrile rubber of Yabe can have acrylonitrile contents within or overlapping the range recited in claim 4. In column 7 lines 57-59 Yabe discloses that the white filler can be silica, diatomaceous earth, or Wollaston, as recited in claims 6 and 12. The sealing member formed from the rubber composition of Yabe meets the limitations of the molded product and seal of claims 7-8. The difference between Yabe and the currently presented claims is that Yabe does not specifically disclose compositions comprising all the components in amounts within the claimed ranges.
Yabe discloses in column 8 lines 15-20 that the composition comprises 10 to 70 parts by weight of the white filler, within the range recited for component (B) of claim 1; based on the disclosure in column 7 lines 64-67 and the other additives of Yabe it is clear that this concentration is relative to 100 parts by weight of the nitrile rubber. In column 10 lines 8-26 Yabe discloses that the lubricant wax is present in an amount of 3 to 30 parts by weight per 100 parts by weight of the nitrile rubber, overlapping the range recited for component (C) of claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
In Tables 1A and 3A Yabe discloses compositions comprising 0.5 parts by weight of the vulcanizing agent per 95 parts by weight of the nitrile rubber, leading to an amount relative to 100 parts by weight of the nitrile rubber within the range recited in claim 1; it therefore would have been obvious to one of ordinary skill in the art to include the dithiocarbamate based vulcanizing agent of Yabe in the composition in amount within the claimed range since Yabe teaches that it is a suitable concentration range for the vulcanizing agent.
In light of the above, claims 1-2, 4, 6-8, and 12 are rendered obvious by Yabe.

Claims 3, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe in view of Gong (U.S. PG Pub. No. 2010/0143630).
The discussion of Yabe in paragraph 6 above is incorporated here by reference. Yabe discloses a composition meeting the limitations of claims 1-2, and as discussed above discloses that the composition can comprise the white fillers recited in claims 13-14. In column 13 lines 22-34 Yabe discloses that the composition can further comprise a plasticizer in an amount of 3 to 20 parts by weight per 100 parts by weight of then nitrile rubber, within the ranges recited in claims 3 and 9. Yabe does not specifically disclose a plasticizer having the claimed heating loss rate.
In paragraph 38 Gong discloses a rubber composition comprising a plasticizer, where the rubber comprises nitrile rubber. In paragraph 60 Gong discloses that triisononyl trimellitate is a preferred plasticizer. In the footnotes to Table 1 (between paragraphs 139 and 140) Gong discloses that ADEKA CIZER C-9N, which is disclosed on page 16 of the current specification as having a heat loss within the ranges recited in claims 3 and 9, is triisononyl trimellitate. The inclusion of the triisononyl trimellitate of Gong as the plasticizer of Yabe therefore meets the limitations of claims 3, 9, and 13-14, and would have been obvious to one of ordinary skill in the art because Gong discloses in paragraph 60 that it provides excellent oil resistance and heat resistance. 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiono (U.S. PG Pub. No. 2018/0134831) in view of Yabe.
In paragraph 1 Shiono discloses a nitrile rubber having various favorable properties. In paragraphs 17-19 Shiono discloses that the nitrile rubber contains 15 to 28%, preferably 20 to 28%, by weight of nitrile units, wherein acrylonitrile is a particularly preferred nitrile unit, meeting the limitations of component (A)  of claim 1, and also overlapping the ranges recited in claim 4. In paragraph 83 Shiono discloses that the rubber composition can comprise silica as a reinforcing agent, meeting the limitations of the white filler (B) of claims 1, 6, and 13-14, as well as other fillers meeting the limitations of component (B) of claim 1. In paragraph 61 Shiono discloses that the composition can comprise selenium dimethyl dithiocarbamate, which is a dithiocarbamic acid salt as recited in component (D) of claim 1; while Shiono discloses the selenium dimethyl dithiocarbamate as a cross-linking agent rather than an antioxidant, it is noted that page 10 lines 1-7 of the current specification indicates that metal salts of dimethyldithiocarbamic acid ions have activity as antioxidants. 
In paragraphs 83, 91, and 127 Shiono discloses that the composition can comprise trimellitic acid isononyl ester, ADEKA Cizer C-9N, which is disclosed on page 16 of the current specification as having a heat loss within the ranges recited in claims 3 and 9, as a plasticizer, meeting the limitations of component (F) of claims 3 and 9. While Shiono discloses in paragraph 83 that the composition can comprise carbon black, it is recited in the alternative with silica. When the composition of Shiono comprises silica rather than carbon black as the reinforcing agent, the limitations of claims 5 and 10-11 regarding carbon black are met. In paragraphs 61, 98-102 and 115 Shiono discloses that the rubber composition can be vulcanized (cross-linked with the sulfur-containing agents of paragraph 61) and molded into items including seals and gaskets, meeting the limitations of claims 7-8. The differences between Shiono and the currently presented claims are:
i) in paragraph 83 Shiono discloses that the rubber composition can further comprise a lubricant and an antioxidant and/or light stabilizer, but does not specifically disclose the inclusion of a paraffin wax and a microcrystalline wax.
ii) Shiono does not specifically disclose compositions comprising the components in amounts within the claimed ranges.
With respect to i), the discussion of Yabe in paragraph 6 above is incorporated here by reference. As discussed above, Yabe discloses that paraffin wax, as recited in component (C) of claim 1, is a suitable lubricant additive for a nitrile rubber composition, and a SUNNOC microcrystalline wax, meeting the limitations of the antioxidant (E) of claim 2, is a suitable age resisting compound, noting that Yabe discloses in paragraph 69 that microcrystalline waxes can be used as antioxidants and in paragraph 71 that waxes are also useful as light stabilizers.
It would have been obvious to one of ordinary skill in the art to incorporate the paraffin wax and microcrystalline wax of Yabe in the composition of Shiono, since Yabe teaches that they are suitable lubricants, antioxidants, and light stabilizers for use in nitrile rubber compositions.
With respect to ii), Shiono discloses in paragraph 65 that the cross-linking agent, which as discussed above can be the dithiocarbamate antioxidant (D), is present in an amount of 0.1 to 20 parts by weight per 100 parts by weight of the nitrile rubber, encompassing the range recited in claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” In paragraph 83 Shiono discloses that the amount of the compounding agent such as the silica reinforcement is not particularly limited as long as it is within a range not impairing the object and effects of the invention. It is the examiner’s therefore the examiner’s position that it would have been within the scope of ordinary skill in the art to optimize the concentration of silica in the composition of Shiono to arrive at the claimed range for the white filler (B) of claim 1. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In paragraph 127 Shiono discloses a composition comprising 1 part by weight of the plasticizer (F) per 100 parts by weight of nitrile rubber, within the ranges recited in claims 3 and 9. It therefore would have been obvious to one of ordinary skill in the art to prepare the compositions of Shiono to comprise components (A), (B), (D), and (F) in amounts overlapping or within the claimed ranges. 
As discussed in paragraph 6 above, Yabe renders obvious the inclusion of the paraffin wax (C) in a concentration overlapping the claimed range, and the microcrystalline wax (E) in a concentration within the claimed range. The inclusion of the paraffin wax and microcrystalline wax of Yabe as the lubricant and antioxidant/light stabilizer of Shiono therefore leads to nitrile rubber compositions and articles meeting the limitations of claims 1-14. It would have been obvious to one of ordinary skill in the art to include the paraffin wax and microcrystalline wax of Yabe in the compositions of Shiono in the amounts of Yabe, since Yabe teaches that they are suitable concentrations for the waxes in nitrile rubber compositions.
In light of the above, claims 1-14 are rendered obvious by Shiono and Yabe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771